DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 17-20 in the reply filed on 4-27-22 is acknowledged.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-27-22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagawa et al. (English translation of JPH2-274526).
	Regarding claim 1, Kagawa et al. discloses a method for producing a molded body 3, comprising the following steps:
a) providing a molding tool 1, 2, which has at least one receptacle in which at least one material is introduced, wherein the material comprises at least one shape-memory material, wherein the shape-memory material is present in a first state, wherein the material at least partially fills the receptacle of the molding tool in such a manner that said material adjoins at least one surface of the receptacle;
b) creating a molded body in the receptacle of the molding tool from the material, wherein the shape-memory material is present in a second state, wherein a form is embossed into the molded body during the second sate;
c) transferring the shape-memory material from the second state to a third state, wherein the molded body can be deformed during the third state in such a manner that the molded body is demolded from the receptacle of the molding tool; and
d) at least partially restoring the form of the molded body by transferring the shape-memory material from the third state to a fourth sate, wherein the molded body at least partially resumes the form according to step b) during the fourth state (abstract, fig. 1-2).  
	Regarding claim 2, Kagawa et al. discloses wherein the material provided during step a) comprises at least one shape-memory material or at least one starting material, wherein the starting material is transferred at least partially into the at least one shape-memory material before step b) (abstract).
	Regarding claim 6, Kagawa et al. discloses wherein, at least one of during step a), or from step a) to step b), or during step b), the shape-memory material is transferred from the first state to the second state (see fig. 1-2).
	Regarding claim 7, Kagawa et al. discloses wherein the shape-memory material is transferred from the first sate to the second state by virtue of subjecting the molded body to an elevated temperature in comparison with the first sate (see Examples in the English translation).
	Regarding claim 8, Kagawa et al. discloses wherein the shape-memory material is transferred from the second state to a third state during step c) by virtue of exposing the molded body to light, by virtue of subjecting the molded body to a reduced temperature in comparison with the second state or by virtue of subjecting the molded body to a reduced degree of action of force in comparison with the second state (see fig. 1-2).
	Regarding claim 9, Kagawa et al. discloses wherein the shape-memory material is transferred into the fourth state during the step d) by virtue of exposing the molded body to light, by virtue of subjecting the molded body to a changed temperature in comparison with the third state or by virtue of leaving the molded body under standard conditions (see English abstract). 
	Regarding claim 10, Kagawa et al. discloses wherein the molded body, after a further deformation of the form that took place following step d) by virtue of transferring the shape-memory material into the fourth state again, at least partially resumes the form (abstract and fig. 1-2).
	Regarding claim 11 and 20, Kagawa et al. discloses wherein the shape-memory material is selected from a temperature-sensitive shape-memory material (abstract).
	Regarding claim 12, Kagawa et al. discloses wherein the shape-memory material is selected from a shape-memory polymer (abstract).
	Regarding claim 13, Kagawa e al. discloses wherein the shape-memory polymer is selected from a thermoplastic polyurethane or a liquid crystal polymer (see Shape Memory Resin in English translation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. as applied to claim 1 above, and further in view of Safranski (NPL “Introduction to Shape-Memory Polymers”).
	Regarding claim 3 and 17, Kagawa et al. does not teach wherein the material provided during step a) comprises non-magnetic particles which are selected from microparticles or nanoparticles. However, Safranski teaches that thermal activation may also be accomplished through indirect methods, such as inductive heating, Joule heating, or infrared lasers. This is termed “indirect” because the energy source is heating a particle or filler inside the shape-memory polymer, not actually heating the shape-memory polymer itself. Most shape-memory polymers are inherently good insulators and do not conduct electrical current. With the use of integrated resistive wires or embedded fillers, such as carbon black or carbon nanotubes, activation can be accomplished via Joule heating. In addition, infrared lasers near 8000 nm have been used in conjunction with platinum dyes to promote the heating efficiency of the lasers for activating shape-memory polymers (see page 11-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagawa et al. with the teaching of Safranski in order to facilitate thermal activation of the shape memory polymer. 
	Regarding claim 4 and 18, Safranski teaches wherein the particles comprise at least one of carbon, silicon dioxide or a metal (see page 11-12). 
	Regarding claim 5 and 19, Safranski teaches wherein the particles are optically active (page 11-12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742